DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-20 are pending.  Applicant’s previous election of Group I, claims 1-17, and the following species still applies.

    PNG
    media_image1.png
    436
    556
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 01/24/22 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lewis on 02/14/22.
The application has been amended as follows: 
In claim 1, the last line, at the end of the claim please insert: “wherein the elastomeric rubber component or the second rubber component is uncured”.
Please cancel claims 2, 4-6, and 18-20.
In claim 17, line 4, please remove the comma after the word “tackifier”.
Election of Species
The previous election of species requirement of 06/25/21 is hereby withdrawn because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous 112 rejections are withdrawn due to Applicant’s amendment.  
Applicant’s remarks related to Keller are persuasive (e.g., it would not have been obvious to have modified Keller to use the adhesive teachings of the secondary references).
The product by process limitations of claim 1 carry patentable weight to the extent that the type of adhesive that forms the interface affects the structure and properties of the claimed interface.
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Koch (previously cited), which does not disclose, teach or suggest, explicitly or inherently the article as recited in claim(s) 1 (i.e., Koch teaches forming an air spring by joining rubber pieces using an adhesive but fails to disclose using the claimed adhesive to make an air spring where the elastomeric rubber component or the second rubber component is uncured).  No other prior art references, considered alone or in combination with Koch, disclose or suggest the limitations of claim(s) 1, explicitly or inherently.  
The references cited in the parent application and the corresponding foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 1, 7-17 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787